IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 11, 2007
                                No. 07-20214
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

MILTON EARL CARBE

                                           Petitioner-Appellant
v.

UNITED STATES OF AMERICA

                                           Respondent-Appellee



                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CV-4055


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Milton Earl Carbe, federal prisoner # 66325-079, appeals the dismissal for
lack of jurisdiction of his 28 U.S.C. § 2241 petition, in which he challenged his
convictions for conspiracy to possess with intent to distribute cocaine and
possession with intent to distribute cocaine. In his petition, he argues that he
is confined illegally because the speedy-trial waiver he executed prior to trial
was invalidated by Zedner v. United States, 126 S. Ct. 1976 (2006).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20214

       The proper vehicle for attacking errors that occurred during or before
sentencing is a 28 U.S.C. § 2255 motion. See Tolliver v. Dobre, 211 F.3d 876,
877-78 (5th Cir. 2000). Under the savings clause of § 2255, however, if a
prisoner can demonstrate that the § 2255 remedy would be “inadequate or
ineffective to test the legality of his detention,” he may be permitted to bring a
habeas corpus claim pursuant to § 2241. Reyes-Requena v. United States, 243
F.3d 893, 901 (5th Cir. 2001) (emphasis removed). The savings clause applies
to a claim that is based upon a retroactively applicable Supreme Court decision
which establishes that the petitioner may have been convicted of a nonexistent
offense and that was foreclosed by circuit law at the time when the claim should
have been raised in the petitioner’s trial, appeal, or first § 2255 motion. Id. at
904.
       Carbe fails to show that Zedner, which was decided in the context of a
direct appeal, applies retroactively or that it rendered any offense of conviction
“nonexistent.” Thus, he has failed to demonstrate that the § 2255 remedies were
ineffective and inadequate. The judgment of the district court is affirmed.
Carbe’s motions for appointment of counsel, for bail pending appeal, and to
supplement the record are denied.
       AFFIRMED; MOTIONS DENIED.




                                        2